Citation Nr: 1012178	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right epididymal mass.  

2.  Entitlement to an increased rating for headaches due to 
Bell's palsy, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for cervical spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to March 
1975 and from October 1984 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.

The Veteran presented testimony at an RO hearing in January 
2007, and at a travel Board hearing in September 2009.  
Transcripts of the hearings are associated with his claims 
folder.  

The issue of an increased rating for cervical spine 
degenerative disc disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a tender pea-sized epididymal mass and 
right testicular pain secondary to scar tissue from his 
previous vasectomy and vasovasotomy.  

2.  The Veteran does not have or nearly approximate 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for 10 percent rating, but not higher, for 
right epididymal mass due to vasectomy and vasovasotomy are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115b, Diagnostic Code 7599-7804 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for migraine headaches due to Bell's palsy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in December 2005.

The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
January 2006; and afforded the Veteran the opportunity to 
give testimony to the RO and the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise. 

With regard to the issues addressed on the merits in the 
following decision, VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on these two claims at this time.

Pertinent criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  



Analysis

Right epididymal disability

The Veteran feels that a compensable rating is warranted for 
this disability, as he has a cyst or scar tissue which is 
tender and painful after two surgeries.  He feels that 
another method for rating it other than under Diagnostic 
Code 7522 is in order, given his symptoms and the impairment 
they cause.  

Diagnostic Code 7522 is for epididymo-orchitis.  The code 
indicates to rate as urinary tract infection.  The Veteran 
does not claim to have had urinary tract infections, and 
they are not shown currently.  They need to be shown for a 
compensable rating.  Accordingly, a higher rating under 
Diagnostic Code 7522 is not warranted.  

The RO found in May 2003 that the Veteran had a right 
epididymal cyst likely secondary to scar tissue from 
in-service vasectomy and vasovasotomy.  Accordingly, the 
Board will consider Diagnostic Code 7804 (2009).  Such code 
currently provides for a 10 percent rating for one or two 
scars that are unstable or painful.  The last version of 
Diagnostic Code 7804 (2008), which was also in effect during 
the course of the claim, and so is also applicable, 
permitted a 10 percent rating for scars which were 
superficial and painful on examination.  It does not matter 
which version is applied in this case, as neither is more 
favorable to the Veteran.  

Based on the evidence, the Board will assign the Veteran a 
10 percent rating for his service-connected disability under 
Diagnostic Code 7599-7804.  The VA examination in January 
2006 demonstrated that there were complaints of pain.  The 
Veteran reported having developed some scarring on the right 
after his in-service surgery, and having chronic testicular 
pain, worse when it is bumped or his clothing irritates the 
area.  Similar statements are reported by the Veteran in his 
January 2007 and September 2009 hearings.  The VA examiner 
in January 2006 found that the Veteran had a pea-sized 
epididymal mass that was tender.  He stated that it likely 
did not represent scarring at the site of the vasectomy.  
His diagnosis, however, was right testicular pain, secondary 
to scar tissue from previous vasectomy and vasovasotomy.  

The Veteran is currently service-connected for only two 
scars, the other one being a noncompensable right hand 
laceration scar, so current Diagnostic Code 7804 (2009), 
which would permit a 20 percent or higher rating if there 
were three or more scars which are unstable or painful, can 
not be used to assign a rating higher than 10 percent for 
this disability.  Old Diagnostic Code 7804 (2008) does not 
have a rating higher than 10 percent so a rating higher than 
10 percent under it can not be assigned.

The Board has reviewed other Diagnostic Codes in the rating 
schedule and finds that no other code would benefit the 
Veteran more than current Diagnostic Code 7804.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

The preponderance of the evidence is against a rating higher 
than 10 percent for right epididymal mass due to vasectomy 
and vasovasotomy and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Headaches

The Veteran feels that a higher rating than 30 percent 
should be assigned for his headaches.  

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, which provides for a 30 percent rating 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  For a 50 percent rating, there must be very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

On VA examination in January 2006, the Veteran indicated 
that his headaches start as periorbital pain.  He would get 
nausea with them, and was sensitive to light and noise with 
them.  He would have no other symptoms with them such as 
weakness, numbness, or vision changes.  The headache would 
be an off and on sharp type of pain initially, and then go 
into a dull throbbing pain.  He would get this headache a 
couple times a month.  When he gets the headache, he would 
usually try to lay down in the dark, and put in eye drops, 
and he would feel better after a couple of hours if he could 
do this.  If not, the pain would continue to get worse and 
he would become miserable.  The headaches would usually last 
for a couple of hours.  He had not missed work over the past 
year because of the headaches.  When he would get them at 
work, he would suffer through the day, and usually, he was 
able to go into an office and sit and close his eyes and 
rest.  His supervisor was very understanding.  He was 
getting the headaches about 5-6 times a month.  (He reported 
the same frequency in July 2006.)  He thought that eye drops 
might actually help prevent the headaches.  The examiner 
summarized that when the Veteran would get the headaches, he 
would have to rest in a quiet room for a couple of hours; 
otherwise, the headaches would increase in intensity and 
become prostrating, although he stated that the Veteran 
would still be able to continue to work and function in a 
miserable state.  

During the Veteran's January 2007 hearing, he testified that 
he would get migraines about four times a week.  He stated 
that he was working part time, three days a week, about 
eight hours a day.  If he were unable to lie down in a dark 
room and do nothing, he would probably get sick and throw up 
and would still be unable to function.  

His employer indicated in August 2007 that he had had no 
known time lost in the past year due to disability and that 
he was still working.  

During the Veteran's September 2009 hearing, he indicated 
that he was getting headaches about three or four times a 
month.  He was working a split shift, and getting the 
headaches most of the time during the day when he was off.  
He had not had any at work since he had changed jobs.  He 
had had a new job for about a year or so.  Before that, he 
had worked for a company where he was pretty much on his 
own, and could go into an office and turn the lights off and 
put a cloth over his eyes and rest for a while.  The 
headaches would last about two or three hours usually.  They 
had not created an employment issue with him.  He could feel 
them come on and so he would take a preventative and lay 
down and use a cloth over his eyes, knowing that he would 
have to be productive in a few hours.  He was not taking any 
prescription medicine for the headaches.  

Based on the evidence, the Board concludes that the criteria 
for a 50 percent rating for the Veteran's headaches are not 
met or nearly approximated.  The headaches more nearly 
approximate the rating for the 30 percent criteria than they 
do the 50 percent criteria.  Accordingly, the 30 percent 
rating may not be increased.  38 C.F.R. § 4.7.  While the 
Veteran may have headaches five to six times per month, they 
are not very frequent completely prostrating and prolonged 
attacks that produce severe economic inadaptability.  He can 
ameliorate them by taking preventative measures, and they 
last only about two or three hours usually.  He has admitted 
that if he had to, he could continue to work through them, 
although in a miserable state.  His previous employer during 
the rating period indicated in August 2007 that he had had 
no known time lost in the past year due to disability.  In 
his recent job, he has not had any headaches at work, they 
have decreased to about three or four times a month, and he 
has not had any employment issues because of them.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A 10 percent rating, but not higher, is warranted for right 
epididymal mass due to vasectomy and vasovasostomy.  To this 
extent, the appeal is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An increased rating for headaches due to Bell's palsy is not 
warranted.  To this extent, the appeal is denied. 



REMAND

The Veteran indicated during his hearing before the 
undersigned in September 2009 that he felt that his neck had 
become worse since his last VA examination, which was in 
January 2006, and that he would be willing to report for 
another VA examination.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated 
that a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995). 

Also, the most recent VA medical records contained in the 
file are dated in October 2006.  The Veteran testified 
during the September 2009 hearing that he had seen VA 
physicians for his problem a couple of years before the 
September 2009 hearing.  Therefore, all VA medical records 
of treatment the Veteran has received for cervical spine 
degenerative disc disease since October 2006 should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all VA 
medical records of treatment the 
Veteran has received for cervical spine 
degenerative disc disease since October 
2006.  

2.  Thereafter, schedule the Veteran 
for a VA examination of his cervical 
spine.  The claims file must be made 
available to and reviewed by the 
examiner.  Any indicated tests should 
be accomplished and reported in 
specific detail.  

The examiner should identify and 
describe in detail all residuals 
attributable to the Veteran's service-
connected cervical spine degenerative 
disc disease. 

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the 
extent and severity of those symptoms.

The examiner should report the range of 
motion measurements for the cervical 
spine, in degrees, and indicate whether 
there is unfavorable ankylosis of the 
entire cervical spine.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed:  (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  

With regard to any neurological 
disability resulting from the service-
connected cervical spine degenerative 
disc disease, the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
service-connected disability.  The 
examiner should document the number of 
weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, readjudicate the 
Veteran's pending cervical spine 
disability claim in light of the 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006)



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


